DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 30 December 2020 have been fully considered but they are not persuasive. 
Applicant arguments focus on the term “coated” present in the claims.  It is the opinion of applicant that Pushparaj’s infiltrating MWNT into the cellulose membrane thus embedding said MWNT into said cellulose membrane and Sen’s printing of electrodes onto the fabric substrate is different from a fabric “coated” with the adsorption material.  It appears that applicant has interpreted “coated” narrowly, to require the layer be formed by a specific process.  Firstly, the examiner notes that no such definition of “coated” is set forth in the application as filed; and thus the broadest reasonably definition (i.e. material applied to cover at least in part a layer) has been used during examination.  Secondly, the claims are drawn to an apparatus and thus specific processing steps are given little to no patentable weight since it has been held that the determination of patentability in a product-by-process claim is based on the product itself.  That is, the product in such a claim is unpatentable if it is the same as or obvious .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8-9, 13, 15, & 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flexible energy storage devices based on nanocomposite paper hereafter referred to as Pushparaj.
In regards to claim 1, Pushparaj discloses
A complex generator, comprising: 

wherein electrical energy is generated in such a manner that the adsorption material is adsorbed onto a polar solvent in some region of the hydrophilic fiber membrane by asymmetrical wetting of the polar solvent for the hydrophilic fiber membrane (page 13575 : right hand column : last paragraph – drop of sweat absorbed into cellulose to produce capacitance).  

In regards to claim 2, Pushparaj discloses
The complex generator of claim 1, wherein the wetting of the polar solvent for the hydrophilic fiber membrane coated with the adsorption material forms an electric double layer on a surface of the adsorption material, so a voltage difference induced by a capacitance difference occurs between a wetted region and a dry region to generate electrical energy (fig. 1; page 13575 : right hand column : last paragraph).  

In regards to claim 3, Pushparaj discloses
The complex generator of claim 1, wherein a current is generated based on a continuous flow of electrons caused when cations of the polar solvent included in the hydrophilic fiber membrane flows (fig. 1; page 13575 : right hand column : last paragraph).  

In regards to claim 4, Pushparaj discloses


In regards to claim 6, Pushparaj discloses
The complex generator of claim 3, wherein: 
the polar solvent comprises a polar protic solvent containing ions, and 
cations included in the polar protic solvent move in a direction from a wetted region to a dry region (page 13575 : right hand column : last paragraph).  

In regards to claim 7, Pushparaj discloses
The complex generator of claim 1, wherein the asymmetrical wetting comprises wetting between 0.01% and 99.9% of a total volume of the hydrophilic fiber membrane (page 13575 : right hand column : last paragraph – based on the functionality of the device the wetting will be within the claimed range 0.01% and 99.9% of a total volume of the hydrophilic fiber membrane at least at one point in time).  


The complex generator of claim 1, wherein the polar solvent comprises (1) one solvent of acetic acid, water, ethanol, acetone, acetonitrile, methanol, isopropanol, ammonia and pyridine or a mixed solvent of two or more of them, (2) a synthetic solution in which ions have been dissolved in at least one polar protic solvent of formic acid, n-butanol, isopropanol, n- propanol, ethanol, methanol and water, or (3) a solution existing in nature like at least one of seawater and sweat  (page 13575 : right hand column : last paragraph).  

In regards to claim 9, Pushparaj discloses
The complex generator of claim 1, wherein the adsorption material comprises (1) a conductive carbon layer comprising at least one of carbon particles selected from super-P, Denka black, acetylene black and Ketjen black, activated carbon, graphene, and carbon nanotubes or (2) at least one conductive polymer selected from poly(3,4-ethylenedioxythiophene) polystyrene sulfonate (PEDOT), polyaniline (PANI), polypyrrole (PPy), Poly(p-phenylene vinylene) (PPV), Poly(acetylene)s (PAC) and poly(p-phenylene sulfide) (PPS) (abstract).  

In regards to claim 13, Pushparaj discloses
The complex generator of claim 1, wherein: the hydrophilic fiber membrane comprises hydrophilic fiber strands in order to improve a specific surface area and an adsorption force for the polar solvent, and the adsorption material is bound and coated to a surface of each fiber strand (abstract, cellulose has fibrils).    

In regards to claim 15, Pushparaj discloses
The complex generator of claim 1, wherein a thickness of the hydrophilic fiber membrane is included in a range of 5 µm to 1 mm (page 13575 : left hand column: first paragraph).    

In regards to claim 17, Pushparaj discloses
The complex generator of claim 1, wherein in order to increase a density and generation time of the electrical energy, at least one of an amount, voltage and power density of the electrical energy and an adsorption force for the polar solvent is adjusted by stacking a plurality of the hydrophilic fiber membranes coated with the adsorption material or connecting the hydrophilic fiber membranes in parallel or in series (fig. 1).

Claim(s) 1, 3-9, 12, & 16-17 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sen et al. (US 2020/0006783).
In regards to claim 1, Sen ‘783 discloses
A complex generator, comprising: 
a hydrophilic fiber membrane ([0014]) coated with an adsorption material ([0039] & abstract), 
wherein electrical energy is generated in such a manner that the adsorption material is adsorbed onto a polar solvent in some region of the hydrophilic fiber membrane by asymmetrical wetting of the polar solvent for the hydrophilic fiber membrane (abstract & [0007]).  

In regards to claim 3, Sen ‘783 discloses
The complex generator of claim 1, wherein a current is generated based on a continuous flow of electrons caused when cations of the polar solvent included in the hydrophilic fiber membrane flows (abstract).  

In regards to claim 4, Sen ‘783 discloses
The complex generator of claim 3, wherein the electrical energy is generated by the current generated when hydrogen ions (proton) included in the polar solvent as the cations move from a wetted region of the hydrophilic fiber membrane coated with the adsorption material to a dry region of the hydrophilic fiber membrane and electrons included in the adsorption material move in a direction identical with the movement of the hydrogen ions or holes included in the adsorption material moves in a direction opposite the movement of the hydrogen ions in order to maintain charge neutrality (abstract & [0044]).  

In regards to claim 5, Sen ‘783 discloses
The complex generator of claim 3, wherein: 
the adsorption material comprises conductive polymers ([0039]), and 
when the cations move from a wetted region of the hydrophilic fiber membrane to a dry region of the hydrophilic fiber membrane, electrons included in the conductive polymers flow in a direction identical with the movement of the cations in order to maintain charge neutrality (abstract & [0044]).  

In regards to claim 6, Sen ‘783 discloses
The complex generator of claim 3, wherein: 
the polar solvent comprises a polar protic solvent containing ions, and 
cations included in the polar protic solvent move in a direction from a wetted region to a dry region ([0002]).  

In regards to claim 7, Sen ‘783 discloses
The complex generator of claim 1, wherein the asymmetrical wetting comprises wetting between 0.01% and 99.9% of a total volume of the hydrophilic fiber membrane ([0007-0008] & abstract – based on the functionality of the device the wetting will be within the claimed range 0.01% and 99.9% of a total volume of the hydrophilic fiber membrane at least at one point in time).  

In regards to claim 8, Sen ‘783 discloses
The complex generator of claim 1, wherein the polar solvent comprises (1) one solvent of acetic acid, water, ethanol, acetone, acetonitrile, methanol, isopropanol, ammonia and pyridine or a mixed solvent of two or more of them, (2) a synthetic solution in which ions have been dissolved in at least one polar protic solvent of formic acid, n-butanol, isopropanol, n- propanol, ethanol, methanol and water, or (3) a solution existing in nature like at least one of seawater and sweat (abstract).  

In regards to claim 9, Sen ‘783 discloses


In regards to claim 12, Sen ‘783 discloses
The complex generator of claim 1, wherein the hydrophilic fiber membrane comprises at least one material selected from cotton fabric, Korean mulberry paper, a polypropylene membrane, oxygen plasma-processed non-woven fabric, hydrophilic surface- processed textile and nano fiber ([0014]).   

In regards to claim 16, Sen ‘783 discloses
The complex generator of claim 1, wherein a breadth and length aspect ratio of the hydrophilic fiber membrane is 1 or more ([0008] & [0003] - a breadth and length aspect ratio of a shirt, pair of pants, etc. is 1 or more).  

In regards to claim 17, Sen ‘783 discloses
The complex generator of claim 1, wherein in order to increase a density and generation time of the electrical energy, at least one of an amount, voltage and power density of the electrical energy and an adsorption force for the polar solvent is adjusted .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pushparaj in view of Carbon coated textiles for flexible energy storage hereafter referred to as Jost.
In regards to claim 11,
 Pushparaj further discloses wherein: the adsorption material comprises a carbon layer in which carbon has been loaded onto the hydrophilic fiber membrane (abstract) 3 ~0.007 mg/cm3 per unit volume.

Jost discloses the loading amount of active material into a hydrophilic fiber membrane is a result effective variable, particularly for maintaining wearability (flexibility and mechanical strength) and good capacitance (section 4.3 and 5).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the capacitor of Pushparaj  to have a loading range of 0.9 mg/cm3 ~0.007 mg/cm3 per unit volume to obtain electrodes with good wearability properties while still maintaining a good capacitance, as taught by Jost.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim(s) 10 & 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sen ‘783 in view of Jost.
In regards to claim 10,
Sen ‘783 further discloses the adsorption material comprises a conductive polymer layer characterized in that cations and anions are simultaneously adsorbed onto the conductive polymer layer, composited in a 0- dimension, 1-dimension or 2-3 ~0.024 mg/cm3 per unit volume.

Jost discloses the loading amount of active material into a hydrophilic fiber membrane is a result effective variable, particularly for maintaining wearability (flexibility and mechanical strength) and good energy generation (section 4.3 and 5).  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to construct the component of Sen ‘783 to have a loading range of 2.1 mg/cm3 ~0.024 mg/cm3 mg/cm3 per unit volume to obtain electrodes with good wearability properties while still maintaining good energy generation, as taught by Jost.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

In regards to claim 14,
Sen ‘783 fails to disclose wherein a diameter of a fiber strand forming the hydrophilic fiber membrane is included in a range of 50 nm to 500 µm.



It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cotton lawn taught by Jost as the fabric base of Sen ‘783 to obtain a device that wherein the electrodes have lower resistance and weight.

In regards to claim 15,
Sen ‘783 fails to disclose wherein a thickness of the hydrophilic fiber membrane is included in a range of 5 µm to 1 mm.

Jost discloses wherein a thickness of the hydrophilic fiber membrane is included in a range of 5 µm to 1 mm (section 2.3 – textile thickness is 160, 200 or 300 µm).    

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the cotton lawn taught by Jost as the fabric base of Sen ‘783 to obtain a device wherein the electrodes have lower resistance and weight.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/David M Sinclair/Primary Examiner, Art Unit 2848